United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 September 11, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-41369
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

RAYMOND DEWAYNE COLLIER,
                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:01-CR-48-1
                       --------------------

Before REAVLEY, JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Raymond Dewayne Collier (“Collier”) appeals the sentence

imposed following his guilty-plea conviction for using a social

security number that was not assigned to him by the Commissioner

of the Social Security Administration.    For the first time on

appeal, Collier argues that the district court’s application of

the two level sentencing enhancement found in U.S.S.G.

§ 2F1.1(b)(5)(C)(i) was plainly erroneous.    The Government

concedes that the district court committed plain error.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-41369
                                 -2-

     Ordinarily, a district court’s application of the sentencing

guidelines is reviewed de novo, and its findings of fact are

reviewed for clear error.    United States v. Stevenson, 126 F.3d

662, 664 (5th Cir. 1997).   However, we apply a plain-error

analysis with respect to guideline issues to which the defendant

failed to object in the district court.    United States v. Mora,

994 F.2d 1129, 1141-42 (5th Cir. 1993).    “Under the plain error

standard, forfeited errors are subject to review only where the

errors are ‘obvious,’ ‘clear,’ or ‘readily apparent,’ and they

affect the defendant’s substantial rights.”    United States v.

Clayton, 172 F.3d 347, 351 (5th Cir. 1999)(citation omitted).

“We will not exercise our discretion to correct the forfeited

errors, however, unless they ‘seriously affect the fairness,

integrity, or public reputation of the judicial proceeding.’”

Id. (citation omitted).

     If the sentencing court determines that use of the version

of the guidelines in effect on the date of sentencing would

violate the Ex Post Facto Clause, the version of the guidelines

in effect on the date the offense of conviction was committed

should be used.   See § 1B1.11(b)(1).   Section 2F1.1(b)(5)(C)(i)

was added to the guidelines by Amendment 596, which went into

effect November 1, 2000.    U.S.S.G. Supp. to App. C, Amend. 596.

Section 2F1.1 in the 1998 version of the guidelines, which was

the version in effect at the time Collier committed his offense

of conviction, does not contain a specific offense characteristic
                             No. 02-41369
                                  -3-

applicable if the offense involved the unauthorized use of

another person’s social security number in order to produce

another means of identification.    See § 2F1.1 (1998).

      The district court’s use of the incorrect version of the

guidelines is clear and obvious from the record.   Without the

addition of two offense levels pursuant to § 2F1.1(b)(5)(C)(i),

Collier’s total offense level would have been 13, thereby

resulting in a recommended guideline range of imprisonment of 15

to 21 months.   See U.S.S.G. Ch.5, Pt. A.   The error therefore

substantially affected Collier’s rights, as it resulted in

Collier receiving a sentence which exceeded the maximum limit of

the appropriate guideline imprisonment range by three months.

See United States v. Aderholt, 87 F.3d 740, 744 (5th Cir. 1996).

Because Collier’s sentence was erroneously lengthened, the

fairness of this judicial proceeding was seriously affected.      See

id.   Accordingly, Collier’s sentence is VACATED and the case is

REMANDED for resentencing.